OPINION OF THE COURT
Saxe, J.
This juvenile delinquency proceeding arose from events that occurred at a movie theater on East 161st Street in the Bronx, in which a family was subjected to a moviegoer’s worst nightmare: a group of rowdy, uncontrolled teenagers sat near them and disrupted their enjoyment of the movie, and then, having ignored or mocked requests to behave properly and been ejected from the movie theater, lay in wait for the family outside the theater in order to surround, threaten and attack them when they emerged from the theater.
On November 24, 2007, appellant Tatiana N. and her corespondent Terrence M., accompanied by a number of other youths, arrived at the theater at approximately 10:00 p.m. Complainants J.F. and R.W, along with J.F.’s 24-year-old daughter and her two-year-old son, were watching a movie that was about two thirds under way. The youths sat near the family and began making crude remarks, using their cell phones, and being *189noisy and disruptive. J.F. and then R.W. asked them “to please keep the noise down.” Some unpleasant remarks were offered in response, which J.F. and R.W initially disregarded, until, after a subsequent request to keep the noise down, the group responded by becoming aggressive and cursing, saying “[t]he [hjell with you,” “[f]—you,” and “[s]hut up.” R.W then left his seat to go to the lobby to complain, brushing Terrence’s arm or cell phone in the process. The teenagers followed him out. J.F., concerned for R.W’s safety, followed as well.
When the group reached the lobby, an argument ensued in front of a theater security guard. After about three minutes R.W and J.E were permitted to return to the movie; the teenagers were not. A few minutes after they had returned to their seats, however, one of the theater staff asked them to return to the lobby. The group of teens was still there, cursing and threatening to “kick your ass,” and the guard informed R.W that Terrence had alleged that R.W. punched him in the face. R.W denied the charge, and he and J.F. were again permitted to return to the theater. During this interchange, Terrence looked at RW and pointed his left hand at RW in the shape of a gun.
At the end of the movie, J.F. called for a cab to pick the family up outside the theater, but they had to cross the theater parking lot to meet it. They exited the building and had begun walking across the parking lot, J.F. taking the lead in an effort to look out for the rest, when the group was surrounded from behind by the teenagers, including Terrence and Tatiana, threatening and taunting them with such remarks as “Oh, what[,] you be tough now,” and “I’m going to kick your ass.” J.F. gave his daughter his cell phone, telling her to call the police.
R.W. turned and headed back to the theater to seek assistance from theater security staff, and several of the teenagers, including Terrence and Tatiana, followed and attacked him, with Terrence and another teenager hitting him from behind. J.F. ran toward R.W. to assist him, and the group then focused on J.F., trying to hit him. When R.W. returned, he tried to help J.F., and both men testified that they saw Terrence swinging at J.F. with a knife in his hand. According to J.F., Terrence had also tried to punch him, but he was able to block the blow and kick Terrence in the chest. J.F. testified that he sustained injury to the area around his ribs in the process of jerking around to avoid the attack.
The teenagers regrouped, and Tatiana turned to threaten J.F.’s daughter, who was holding her two-year-old son. Tatiana *190taunted, “I’m going to kick your ass, come on let’s fight,” and told the young woman to “put the kid in the car” so they could fight. R.W. stepped in between the two women, and Tatiana swung at R.W and pulled his hair, her fist grazing his forehead but not causing any injury. When J.F., in turn, warned Tatiana not to hit the others, Tatiana chest-bumped him.
J.F. kept yelling that the police were on the way, and eventually the teens headed east on 161st Street. The police arrived shortly thereafter.
Based upon this testimony, which the Family Court properly accepted as credible, the adjudication against Tatiana must be affirmed. When we view the evidence, as we must, in the light most favorable to the presentment agency (see Matter of Denzel E, 44 AD3d 389 [2007]), the court’s findings were sufficiently supported by the evidence. Furthermore, they were not against the weight of the evidence.
The charges against Tatiana fall into two categories: those for which she incurred principal liability for her own actions— attempted assault in the third degree against two individuals, third-degree menacing, and endangering the welfare of a child— and those for which she incurred accomplice liability, based upon her shared intent with Terrence for his actions—second-degree assault, second-degree menacing, third-degree assault, criminal possession of a weapon, and reckless endangerment. We are unanimous that the evidence sufficiently supports the findings against Tatiana based on her personal conduct.
We disagree with regard to whether the evidence supports those findings against Tatiana that are based on her accessorial liability for Terrence’s use of a knife: assault in the second degree, attempted assault in the second degree, menacing in the second degree, criminal possession of a weapon, and reckless endangerment. Our colleague would vacate those findings, apparently on the ground that Tatiana neither possessed nor exercised control over the knife used by Terrence, nor importuned its use. In our view, the factual issue of whether Tatiana was aware that Terrence possessed the knife and intended that it be used during the group’s attack was correctly resolved here.
Accessorial liability does not require that the person charged either possess or have control over the dangerous instrument or deadly weapon, or that she give it to the person who uses it, or even that she importunes its use aloud. While mere presence at the scene of a crime, even with knowledge that the crime is taking place, or mere association with a perpetrator of a crime, is *191not enough for accessorial liability, the necessary knowledge and intent need not be admitted directly or verbally acknowledged. They may be established through the actions of the accused, based on the entire series of events. Tatiana’s actions here support the inference that she was aware of her companion’s possession of and intent to use the knife and that she shared the state of mind required for the commission of that offense, intentionally aiding him in such conduct and sharing a “community of purpose” with him (see Penal Law § 20.00; People v Allah, 71 NY2d 830, 832 [1988]).
Where an individual continues to participate in a criminal activity after a companion pulls out a previously concealed weapon, the factfinder may rationally conclude that the individual shared the requisite intent for the crime (see id.). Indeed, even the mere act of blocking a victim’s path of retreat has been found to support a finding of accessorial liability (see e.g. People v Linen, 307 AD2d 855, 855-856 [2003], v denied 1 NY3d 575 [2003]). Had Tatiana merely helped surround the family during Terrence’s attack, a finding of accessorial liability would have been proper. But she did much more than that. While Terrence attacked J.F. with a knife, Tatiana was present, shouting threats and throwing her own punches, and she continued to participate in the attack on the family long past the moment when Terrence began using the knife. Tatiana’s taking part in chasing, surrounding, threatening and attacking the entire party of victims, and more particularly chest-bumping J.F. in the course of threatening his daughter after Terrence had attacked with the knife, justifies the conclusion that she and Terrence were working together to menace and attack J.F. and his family, which involved the use of Terrence’s knife, and that she shared in Terrence’s intent to use the knife as part of the attack (see e.g. Matter of Tiffany D., 29 AD3d 693 [2006]).
Nor is the second-degree assault finding rendered invalid by the failure to demonstrate that the use of a knife directly caused J.F.’s injuries. It was demonstrated that J.F. suffered physical injury, and his testimony supports the finding that he sustained injury from the process of struggling to avoid Terrence’s attack with both knife and fist. It would be unreasonable to require that the complainant identify the particular blow he was blocking at the moment he felt a snap in his ribs as that of Terrence’s knife, rather than his fist, before we permit a finding that the use of the knife was a cause of his injury
The charge of reckless endangerment was also properly sustained. “A person is guilty of reckless endangerment in the *192second degree when [s]he recklessly engages in conduct which creates a substantial risk of serious physical injury to another person” (Penal Law § 120.20). “A person acts . . . recklessly when [s]he is aware of and consciously disregards a substantial and unjustifiable risk that [a] result [such as injury] will occur” (Penal Law § 15.05 [3]). Here, the evidence demonstrates that Tatiana recklessly disregarded the substantial risk that the infant could be seriously injured in the ruckus, in which a knife was being swung around in his vicinity (see People v Saunders, 54 AD3d 612 [2008], lv denied 11 NY3d 900 [2008]); notably, RW testified that J.F.’s two-year-old grandson was “right there” and that “at no point” was he “out of this incident.”
Finally, we reject the suggestion, contained in a footnote in appellant’s brief, that several of the offenses should have been dismissed as lesser included offenses. The lower-level offenses were not included in the petition for use in the event that one of the elements of the higher-level offenses was found to be lacking; rather, they apply to different victims or different primary actors. For example, the charge of third-degree menacing for which Tatiana was charged with principal liability was not a lesser included offense of the charge of second-degree menacing, for which she was charged with accessorial liability. Similarly, the charges of attempted third-degree assault were applicable to Tatiana’s own acts against J.F. and RW; they were not lesser included offenses of the charges of second-degree and third-degree assault based on Terrence’s actions.
Accordingly, the order of disposition of the Family Court, Bronx County (Robert R. Reed, J.), entered on or about September 11, 2008, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that she committed acts that, if committed by an adult, would constitute the crimes of assault in the second and third degrees, attempted assault in the second and third degrees, menacing in the second and third degrees, criminal possession of a weapon in the fourth degree, reckless endangerment in the second degree, and endangering the welfare of a child, and placed her on probation for a period of 12 months, should be affirmed.